Citation Nr: 0531894	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  96-24 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for a 
fracture of a right middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
November 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Waco, Texas 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection for a fracture of the right middle finger, 
and assigned a 0 percent, noncompensable evaluation.  In June 
2004, the Board remanded the issue for additional evidentiary 
development.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  From December 1, 1994, a healed fracture of the right 
middle finger has been manifested by pain and limitation of 
motion in the finger, without ankylosis.


CONCLUSION OF LAW

From December 1, 1994, impairment of the right middle finger 
has not met the criteria for a compensable evaluation.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5226 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notices provided in February 
2003 and December 2003 fulfill the requirements under the 
VCAA to notify the veteran regarding the development of 
relevant evidence, including the requirement to notify the 
veteran to submit all pertinent evidence in his possession.  
VA has conducted all appropriate development of evidence 
relevant to this case, and has secured all available 
pertinent evidence.  

The United States Court of Appeal for Veterans Claims (Court) 
has held that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  The Court explained in Pelegrini, 
however, that failure of an agency of original jurisdiction 
(AOJ) (in this case, the RO) to give a claimant the notices 
required under the VCAA prior to an initial unfavorable 
adjudication of the claim does not require the remedy of 
voiding the AOJ action.  The Court stated that it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Id.  The Court has also 
indicated that the lack of full notice prior to the initial 
decision may be corrected, and any error as to when notice 
was provided may be harmless, if the veteran is provided a 
meaningful opportunity to participate in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, VA issued the 2003 VCAA letters after the 
initial adverse rating decision of June 1995.  VA followed 
proper procedures, however, in subsequent actions.  The Board 
remanded the case in June 2004.  The RO provided the required 
notice in 2003.  The veteran has had a meaningful opportunity 
to participate in the processing of his claim.  To the extent 
that VA has failed to fulfill any duty to notify and assist 
the veteran, the Board finds such error to be harmless error 
that would not reasonably affect the outcome of the case.



Evaluation for Finger Fracture

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned for the fracture of his right 
middle finger.  The Board will consider the evidence for the 
entire period since the December 1, 1994, effective date of 
the grant of service connection, and will consider whether 
staged ratings are warranted.

The veteran sustained a closed fracture of the base of the 
intermediate phalanx of his right middle finger in 1989, when 
he fell while running.  The fracture was treated by 
immobilization and bracing of the finger, followed by 
occupational therapy.  Three months after the injury, the 
veteran had regained most of the range of motion and grip 
strength in that finger.

Under the rating schedule, disability of a middle finger is 
evaluated as 10 percent disabling if there is favorable or 
unfavorable ankylosis of that finger.  38 C.F.R. § 4.71a, 
Diagnostic Code 5226.

In the report of a VA medical examination of the veteran in 
September 1997, the examining physician reported having 
reviewed the veteran's medical records.  The examiner noted 
that the veteran had minimal problems due to the right finger 
fracture, but that the veteran had limited use of his right 
hand due to a skull malformation and surgery performed to 
treat the skull problem, with residual right hemiparesis.  
The examiner observed a 4 degree ulnar deviation of the right 
middle finger.  That finger had motion in the 
metacarpophalangeal (MCP) joint, the proximal interphalangeal 
(PIP) joint, and the distal interphalangeal (DIP) joint, 
albeit less than the full normal ranges of motion.  The 
veteran was able to bring the tip of the finger to within one 
centimeter of the mid palmar crease.  He was unable to make a 
complete fist, because of paresis of the right upper 
extremity.  X-rays showed no apparent residuals of the 
previous fracture.  The examiner concluded that the fracture 
in the right middle finger was healed, and produced no 
residual impairment of hand function.

On VA medical examination in April 2005, the veteran reported 
chronic pain and limitation of motion of his right middle 
finger.  Examination revealed no deformity of the finger.  
The veteran was able to make a fist with his right hand.  The 
right middle finger had no ligamentous instability.  The 
ranges of motion of the MCP, PIP, and DIP joints in that 
finger were less than the full normal ranges, but there was 
significant motion in each joint.  There was no change in the 
ranges of motion with repeat measurement, and there was no 
sign of fatigue or pain on range of motion of the fingers.  
Strength testing revealed that the veteran's right hand was 
weaker than his left hand.  X-rays of the finger did not show 
an obvious fracture line, but showed that the joint spaces 
were maintained.  The examiner provided opinions that the 
pain in the right middle finger was due to post-traumatic 
arthritis, while the weakness in the hand was residual to the 
veteran's past neurosurgery.

The veteran's right middle finger is not in ankylosis.  There 
is no evidence that any pain on motion, weakened movement, or 
fatigability produces impairment comparable to ankylosis.  
The medical evidence consistently indicates that the finger 
does not have impairment that would warrant a compensable 
rating.  Therefore, the appeal for a higher rating must be 
denied.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2005).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required post-service 
hospitalizations for his right middle finger disability.  
Impairment of that finger has not been shown to markedly 
interfere with his employment.  The Board finds that there 
are no exceptional factors that render application of the 
regular schedular criteria impractical.  There is, therefore, 
no basis for referral of the case to the appropriate official 
for consideration of an extraschedular rating.


ORDER

From December 1, 1994, a compensable evaluation for a 
fracture of the right middle finger is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


